Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are under examination on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, it is unknown what “biological fermentation” mean. Usually all fermentations are biological by inherency in a sense that they utilize cells/enzymes. Thus, recitation of the term “biological” in said phrase seems to be redundant. Further, it is unclear what can be other types of fermentations besides “biological”.
Further, in claims 1 (and its dependent claims 2-4) and 5 (and its dependent claims 6-10), it is confusing as what “an object under fermentation” is. If by said phrase applicant is referring to “cells”, he/she is advised to substitute said phrase with “cells”. Further in claim 5, it is unclear what “at least 25% after the is” mean.
Claims 2-4 and 6-10 are merely rejected for depending from rejected base claims. Appropriate clarification is required.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “750 lx” means.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Kacira et al., “Kacira” (US patent No. 11,261,474, 1/2022), (or, in the alternative, under 35 U.S.C. 103 as obvious over Kacira.
 	Said patent teaches about a device for “in-line” and Real-time monitoring of microorganisms (including yeast and microalgae) during growth/fermentation, prior to this invention. Said patent mentions a multi-wavelength optical sensor system for monitoring of microorganism production, wherein the optical sensor system can comprise a housing, a flow chamber, a plurality of laser diodes for emitting light at particular wavelengths, a plurality of photodiodes for sensing said emitted light, a laser control circuitry operatively connected to the laser diodes, a signal conditioning circuitry operatively connected to the photodiodes, a microprocessor, and a memory for storing instructions that causes the microprocessor to perform certain operations. Optionally, the system may further comprise a data acquisition system for converting voltage signals corresponding to wavelengths into measurements of biological parameters such as cell concentration, turbidity, and chlorophyll, which are displayed on a graphical used interface, which allows to monitor measurements in real time.
In column 7, Kacira teaches utilization of microprocessor and computers in the design of its sensor. In column 4, Kacira explains (see figure caption of Figure 9) about altering light density (inherently in color temperature range of 1600K to 4300 K) at different stages of fermentation during algae growth and correlates said light intensities with cell growth. In column 8, said patent disclose that in cases where cell growth is dependent on temperature, means of controlling of said temperature may be employed such as laser or photo diodes.
Similarly, in column 10, when Kacira mentions yeast cultivation, it names glucose as a substrate of said yeast, wherein said glucose is inherently converted (fermented) 
However, in case applicant is not convinced that Kacira explicitly mentions stimulating ethanol production using its optical device, it should be noted that yeast before the effective filing of this application, was commonly known to be utilized for ethanol reduction for thousands of years and considering that Kacira mentions an optical device employing illumination light in monitoring (including stimulating) growth of yeast cells, utilizing said device of Kacira for enhancing ethanol production can hardly be considered to be a contribution over the prior art.
No claim is allowed.
Note:
The following patent publication may also be of relevance to this invention:
2018/0105783, 4/2018.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656